DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 and 12-20 in the reply filed on 12/30/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 12-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh (Pub. No. 2019/0313081).

Regarding claim 1, Oh teaches a method comprising: 
obtaining, by a coding device, media content associated with a viewpoint ([0110]; [0275]]);
generating, by the coding device, a viewpoint information (VWPT) descriptor based on the media content, wherein the VWPT descriptor comprises a value indicating whether a position of the viewpoint is static ([0115]-[0117]; [0263]; [0270]; [0277]) ; 
([0186]; [0263]); and transmitting, by the coding device, the MPD ([0115]; [0186]).  
Regarding claims 2 and 14, Oh teaches wherein the value is an is static value, and wherein the is static value is the only value in the VWPT descriptor that indicates whether the position of the viewpoint is static or dynamic ([0270]).

Regarding claims 4 and 17, Oh teaches wherein the VWPT descriptor further comprises a viewpoint identifier (ID) value that specifies a viewpoint ID of the viewpoint ([0259]; [0263]; [0277]).  

Regarding claims 5 and 18-20, Oh teaches wherein the VWPT descriptor further comprises a center x value that specifies an absolute position of a center of the viewpoint in global three-dimensional coordinates on an x-axis, a center y value that specifies the absolute position of the center of the viewpoint in the global three-dimensional coordinates on a y-axis, and a center z value that specifies the absolute position of the center of the viewpoint in the global three-dimensional coordinates on a z-axis ([0062]; [0193]; [0268]-[0270]).	  

Regarding claim 12, Oh teaches method comprising: 
obtaining, by a coding device, media content associated with a first viewpoint and a second viewpoint ([0110]; [0275]]), wherein a first position of the first viewpoint is static and a second position of the second viewpoint is dynamic ([0270]); 
([0115]-[0117]; [0263]; [0270]; [0277]); 
generating, by the coding device, a media presentation description (MPD) comprising the first VWPT descriptor and the second VWPT descriptor ([0186]; [0263]); and 
transmitting, by the coding device, the MPD ([0115]; [0186]).  

Regarding claim 13, Oh teaches wherein the second viewpoint is associated with a timed metadata representation comprising a timed metadata track, and wherein the timed metadata track comprises information describing the second position ([0256]-[0265]).
  
Regarding claim 15, Oh teaches wherein the first value is a first is static value that is the only value in the first VWPT descriptor that indicates whether the first position of the first viewpoint is static or dynamic, and wherein the second value is a second is static value that is the only value in the second VWPT descriptor that indicates whether the second position of the second viewpoint is static or dynamic ([0270]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (Pub. No. 2019/0313081) in view of He et al. (hereinafter ‘He’, Pub. No. 2021/0152808).

Regarding claims 3 and 16, Oh teaches all the limitations of the claims they depend on. On the other hand, Oh does not explicitly teach wherein the value being equal to "true" indicates that the position of the viewpoint is static, and wherein the value being equal to "false" indicates that the position of the viewpoint is dynamic.  
On the other hand, He teaches a system that generates and transmits, in a manifest, viewpoint metadata for omnidirectional video (Abstract; [0034]-[0037]). He teaches that the metadata includes description of the viewpoints with parameters about dynamic/static description of the viewpoints. The values are true or false, where false corresponds to dynamic position ([0111]-[0117]; Table 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oh’s invention with He’s feature of including whether the viewpoints are dynamic or static for the benefit of including information that allows the system to save processing resources on static viewpoints.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/Primary Examiner, Art Unit 2421